TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00108-CV



                         Scarla Avery and Steven D. Avery, Appellants

                                                   v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 227,670-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This is an accelerated appeal involving the termination of parental rights of appellant

Steven D. Avery to the child K.M..1 See Tex. Fam. Code Ann. § 263.405 (West 2008). On

June 26, 2009, this Court granted counsel’s motion to withdraw and ordered appellants to notify this

Court by July 6, 2009, whether they have hired new counsel or intend to proceed without

representation. This Court further ordered appellants to make arrangements to pay for the clerk’s

record and the reporter’s record on or before July 20, 2009. To date appellants have not responded

or otherwise complied with this Court’s order, and the district clerk has informed this Court that

appellants have not made arrangements to pay for the clerk’s record. Accordingly, we dismiss the

instant appeal. See Tex. R. App. P. 42.3(b)-(c).




       1
           Appellant Scarla Avery is Steven D. Avery’s mother and the grandmother of K.M.
                                          __________________________________________

                                          Jan P. Patterson, Justice



Before Justices Patterson, Pemberton and Waldrop

Dismissed

Filed: July 24, 2009




                                             2